         Case 4:19-cv-00449-KGB Document 95 Filed 07/30/19 Page 1 of 5



                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 WESTERN DIVISION

LITTLE ROCK FAMILY PLANNING SERVICES, et al.,                                            PLAINTIFFS,

v.                                Case No. 4:19-cv-00449-KGB

LESLIE RUTLEDGE, in her official capacity as
Attorney General of the State of Arkansas, et al.,                                   DEFENDANTS.

              DEFENDANTS’ REQUEST FOR PRELIMINARY-INJUNCTION HEARING

       Defendants request a hearing to present additional evidence and address multiple

substantive legal errors in this Court’s order granting a temporary restraining order.

                                          BACKGROUND

       On July 22, 2019, this Court held an abbreviated evidentiary hearing on Plaintiffs’

belated motion for a temporary restraining order/preliminary injunction. This Court limited

Defendants’ presentation of evidence and cross-examination to just three hours. See July 22,

2019 Trans. at 5-6. The day after that hearing, Plaintiffs’ avowed expert Jason Lindo filed a

declaration changing his testimony for at least a fourth time and asserting that—contrary to

Plaintiffs’ repeated representations—Defendants had not been given the data that supposedly

formed the basis for his testimony. DE 79-1 at ¶ 2. In fact, Plaintiffs now apparently concede

that the data that they provided Defendants was inaccurate and differed from what was provided

to Lindo. See id. at ¶ 3. Defendants, therefore, moved to strike Lindo’s testimony because

Defendants have been denied access to the data that Lindo supposedly relied upon. See DE 80.

Consequently, Defendants have been denied any opportunity to question Lindo about his shifting

representations or examine the data he purports to cite.

       Nor have Defendants been given any opportunity to verify Plaintiffs’ bald, self-serving

assertion that the error was harmless. See DE 82. In fact, given Plaintiffs’ conduct—which
           Case 4:19-cv-00449-KGB Document 95 Filed 07/30/19 Page 2 of 5



included sending data in a format specially created for production that could not be text-

recognized after 11:00 PM on Friday, July 19, 2019 and only sending the latest inaccurate data a

day later—Defendants cannot be required to assume Plaintiffs’ representations about duplication

errors are correct. See DE 80 at 2-3 (describing Plaintiffs’ decision not to supply incomplete

data until after 11:00 PM and later supply apparently inaccurate other data). To the contrary,

Defendants are entitled to explore those representations. Defendants’ own expert witness must

also be given an opportunity to examine whichever version of the data that Lindo now claims to

have relied upon to form his opinions and address it.

         Moreover, due to the compressed schedule, Defendants opted not to duplicate the record

from the consolidated case in Planned Parenthood of Arkansas and Eastern Oklahoma v. Jegley,

No. 4:15-cv-00784, and requested this Court consider the record in that case. Indeed, as

Defendants explained at the July 22 hearing, during that proceeding representatives of both Little

Rock Family Planning and Planned Parenthood of Arkansas and Eastern Oklahoma testified that

they could not possibly comply with Arkansas’s contract-physician requirement. See July 22,

2019 Tr. at 297. But following Arkansas’s subsequent appeal, both notified this Court that they

could comply—and they did. Plaintiffs’ previous—conceded—misrepresentations about their

ability to comply with Arkansas law go directly to the credibility of Plaintiffs’ latest claim that

they cannot possibly comply with Arkansas’s requirement that abortion practitioners be board-

certified or eligible OB/GYNs. See id. Yet despite Arkansas’s specific reference to relevant

testimony from the Jelgey record, subsequent to the hearing, this Court issued an order rejecting

Defendants’ request to incorporate that evidence on the grounds that “defendants did not point to

any specific evidence in the Jegley record that they wished for the Court to consider.” DE 94 at

1 n.1.




                                                  2
         Case 4:19-cv-00449-KGB Document 95 Filed 07/30/19 Page 3 of 5



       Additionally, due to the truncated nature of this Court’s earlier hearing, Defendants were

not given an opportunity to explore PPAEO’s plans for its expanded Little Rock abortion

facility. For instance, Defendants had no opportunity to examine why PPAEO claims it cannot

provide surgical abortions at that facility or explore its capacity. Nor have Defendants had an

opportunity to explore PPAEO’s decision to cease its Fayetteville operations or its efforts to

locate another facility. Indeed, at a minimum, Defendants are entitled to explore when Plaintiffs

made that decision and why. Likewise, Defendants have been given no opportunity to challenge

Plaintiffs’ claims concerning the availability of out-of-state affiliated providers. And those

concerns led Defendants to seek permission to conduct discovery from PPAEO. See DE 86.

Plaintiffs have opposed that request.

                                            ARGUMENT

       Good cause exists for a preliminary injunction hearing because Defendants have

consistently been denied an opportunity to examine Plaintiffs’ evolving claims. For instance, as

set forth above, Lindo has shifted his testimony on multiple occasions and Defendants have not

been permitted to examine his latest opinions. Nor—despite Plaintiffs’ numerous

representations that they would provide it to Defendants—have Plaintiffs ever provided the data

that Lindo purportedly relied upon to Defendants. Defendants are entitled to explore Lindo’s

shifting opinions and representations.

       Likewise, given this Court’s ruling excluding Plaintiffs’ inconsistent testimony from

Jegley, Defendants are entitled to question them concerning their current claims that they cannot

comply with an Arkansas health and safety regulation. At a minimum, for instance, in light of

this Court’s decision, Defendants seek to question Lori Williams and a representative from

PPAEO.




                                                 3
          Case 4:19-cv-00449-KGB Document 95 Filed 07/30/19 Page 4 of 5



       Moreover, if this Court denies Defendants’ request for discovery from the PPAEO

Plaintiffs (or excludes deposition testimony), it will be necessary for Defendants to call witnesses

concerning PPAEO’s new abortion facility and its decision to cease operations in Fayetteville.

In fact, given Plaintiffs’ delayed notice of their decision to cease operations, see DE 32

(notifying Court of Plaintiffs’ decision 10 days after Plaintiffs filed complaint), it was also

impractical to identify an appropriate witness or cross-examine those representations in advance

of the July 22 hearing.

       Additionally, Defendants believe that a hearing is warranted to address multiple legal

errors in this Court’s order granting a temporary restraining order. This Court’s order, for

instance, fails to apply Eighth Circuit and Supreme Court precedent concerning the undue burden

test and the large fraction test. Because those errors cannot form the basis of preliminary relief,

Defendants seek to address them at an evidentiary hearing.

       Further, additional hearing testimony may be necessary if this Court were to exclude

declarations or other evidence filed in connection with the briefing the parties have been ordered

to file tomorrow and Thursday. See DE 88.




                                                  4
         Case 4:19-cv-00449-KGB Document 95 Filed 07/30/19 Page 5 of 5



                                         CONCLUSION

       For the foregoing reasons, Defendants request a hearing on Plaintiffs’ motion.

Defendants request that hearing take place before the expiration of this Court’s TRO order, and

Defendants oppose any extension of that order. Indeed, the compressed schedule is a problem of

Plaintiffs’ own making and cannot justify any extension of this Court’s TRO order.

Dated: July 30, 2019, noon                     Respectfully submitted,

                                               LESLIE RUTLEDGE
                                               Attorney General

                                               Nicholas J. Bronni (2016097)
                                                 Solicitor General
                                               Vincent M. Wagner (2019071)
                                                 Deputy Solicitor General
                                               Michael A. Cantrell (2012287)
                                               Dylan L. Jacobs (2016167)
                                                 Assistant Solicitors General
                                               OFFICE OF THE ARKANSAS
                                                 ATTORNEY GENERAL
                                               323 Center Street, Suite 200
                                               Little Rock, Arkansas 72201
                                               (501) 682-6302
                                               (501) 682-2591 (fax)
                                               nicholas.bronni@arkansasag.gov

                                               Counsel for Defendants




                                               5
